ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW having been filed on August 25, 1998, by Clover Smith, pro se, following a bench trial wherein the defendant was found guilty of violating Title III, CCOJ, § 410, The Honorable Georgia Dupuis, presiding, and further, a NOTICE OF APPEAL AND STAY OF JUDGMENT having been filed on August 26, 1998 by Leighton E. Reum, Lay Counselor at Law, alleging various violations of defendant’s constitutional rights, including defective notice of, and content deficiencies in, the ORDER TO SHOW CAUSE served upon said defendant at her place of employment, and good cause appearing therefor,
IT IS NOWTHEREFOR THE ORDER OF THIS COURT THAT:
1. Based upon a thorough reading of the “TRANSCRIPT OF PROCEEDINGS” of the ORDER TO SHOW CAUSE healing, the entire lower court file, and the papers filed by Appellant and her counsel, this Court finds that all of the alleged violations of defendant’s rights are dispelled and/or contradicted. Thus, this Court could not determine any legal basis upon which to review the lower court judgment. Accordingly, the Petition for Review is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition for Review/Notice of Appeal, are herewith restored and shall be given full force and effect without further delay.